Citation Nr: 0917514	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-33 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for retinopathy, to 
include as secondary to service-connected diabetes mellitus.  

4.  Entitlement to an initial compensable rating for service-
connected peripheral neuropathy, right upper extremity, with 
nephropathy.  

5.  Entitlement to an initial compensable rating for service-
connected peripheral neuropathy, left upper extremity, with 
nephropathy.   




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from June 1969 to June 1973.  

This appeal arises from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which granted service connection for 
diabetes mellitus, peripheral neuropathy of the upper right 
extremity, and peripheral neuropathy of the upper left 
extremity, and denied claims for service connection for 
"diabetic heart disease," hypertension, and retinopathy.  
The RO subsequently recharacterized the service connection 
issues as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  The Veteran does not have heart disease, hypertension, or 
retinopathy, that was caused or aggravated by service, or by 
a service-connected disability.  

2.  The Veteran's peripheral neuropathy of the upper right 
extremity, with nephropathy, is shown to be productive of no 
more than a mild incomplete paralysis of the median nerve.

3.  The Veteran's peripheral neuropathy of the upper left 
extremity, with nephropathy, is shown to be productive of no 
more than a mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  Heart disease, hypertension, and retinopathy, were not 
incurred in or aggravated by the Veteran's active military 
service, or by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.07, 3.309, 3.310 (2008); Allen v. Brown, 7 Vet. App. 
439 (1995).

2.  The criteria for a 10 percent rating, and no more, for 
service-connected peripheral neuropathy of the upper right 
extremity, with nephropathy, have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8515, 
8615, and 8715 (2008).  

3.  The criteria for a 10 percent rating, and no more, for 
service-connected peripheral neuropathy of the upper left 
extremity, with nephropathy, have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Codes 8515, 
8615, and 8715 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that service connection is warranted for 
heart disease, hypertension, and retinopathy, to include as 
secondary to service-connected disability.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  In addition, certain chronic diseases, including 
cardiovascular-renal diseases, arteriosclerosis, and 
hypertension, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). 

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Claims Court's decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), which addressed the subject 
of the granting of service connection for the aggravation of 
a nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation 
by deducting the baseline level of 
severity, as well as any increase in 
severity due to the natural progress of 
the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)) 
(emphasis added).

The Board finds no prejudice to the Veteran in evaluating the 
secondary service connection claim under either the old or 
new criteria, which came in effect in October 2006 to address 
the Allen decision.  The Board has reviewed this case under 
both Allen and the old and new criteria.  See generally, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003, 69 Fed. Reg. 25179 (2004).  

Service connection is currently in effect for diabetes 
mellitus, type II, peripheral neuropathy of the bilateral 
upper and lower extremities, with nephropathy, and erectile 
dysfunction.  

The Veteran's discharge (DD Form 214) indicates that he 
served in Vietnam for about two months.  Therefore, duty in 
the Republic of Vietnam is shown for the purposes of the 
regulation governing the presumption of service connection 
for certain diseases due to herbicide exposure.  See 38 
C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment reports do not show treatment 
for heart, hypertension, or vision symptoms.  The Veteran's 
separation examination report, dated in June 1973, does not 
note any relevant findings, and shows that his distant vision 
was 20/20, bilaterally.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1994 and 2007.  This evidence includes 
a summary of treatment from R.J.B., M.D., dated in October 
2003, which indicates that the Veteran was determined to have 
hypertension in May 1994, hyperlipidemia in May 1994, and 
diabetes mellitus, type 2, in June 1994, and to have 
undergone a coronary angioplasty with stents times three to 
the right coronary artery in February 1995.  

Reports from Tuality Community Hospital (TCH), and Saint 
Vincent's Medical Center (SVMC), dated between 1995 and 2003, 
show that in 1995, the Veteran was noted to have unstable 
angina, severe atherosclerotic coronary artery disease, 
hypertension, and hyperlipidemia.  It was also noted that he 
had a family history of heart disease, and a history of 
hypertension, borderline hyperlipidemia, and smoking two 
packs per day.  At that time, he underwent a percutaneous 
transluminal coronary angioplasty (PTCA) and stent placement 
times three to the right coronary artery.  In addition, in 
1999, he underwent procedures that included a PTCA and stent 
placement to the left anterior descending coronary artery.  
The postoperative diagnosis was severe two-vessel coronary 
artery disease undergoing successful dilation and stent 
deployment.  In 2003, he underwent another PTCA and stent to 
the right coronary artery.  

A VA eye examination report, dated in December 2003, shows 
that the Veteran's best corrected visual acuities were 20/20-
2 OD (right eye) and 20/25 OS (left eye).  The diagnosis 
stated, "No diabetic retinopathy or macular edema was noted 
OD or OS."  
 
A VA examination report, dated in December 2003, notes a 
history of diabetes mellitus, type 2, dating back to 1994.  
This report further indicates that the Veteran provided a 
history of an eye examination a year before which showed mild 
retinopathy, but that he had no problems with his vision 
related to retinopathy.  The Veteran further reported a 
history of smoking, up to two packs per day at times, since 
the age of 16.  The diagnosis notes diabetes mellitus in poor 
control, coronary artery disease, mild peripheral 
retinopathy, and that an eye examination had been scheduled 
"to further evaluate this condition."  The examiner stated 
that the Veteran had multiple risk factors that could cause 
coronary artery disease, including a "very strong" family 
history, a history of being a heavy smoker (to include 
current smoking), a problem with alcohol in the past, 
"extremely uncontrolled blood pressure," and elevated 
cholesterol and triglycerides (for which he is taking three 
medications).  He stated that although the Veteran's diabetes 
was also a risk factor, "I feel that his habits, the 
elevated cholesterol and triglycerides, and the family 
history" are the source of his heart disease, and 
hypertension.  He further stated that it was not as likely as 
not that the Veteran's heart disease related to his diabetes, 
providing highly probative evidence against this claim.   

Reports from M.J.B., M.D., and C.A.D., M.D., are all dated 
between 1994 and 2004, and show treatment for conditions that 
include hypertension in May 1994, diabetes mellitus in June 
1994, ASHD (arteriosclerotic heart disease) in February 1995, 
and hyperlipidemia.  These reports note tobacco use through 
2004, and show that although he was repeatedly advised to 
quit smoking, that he refused to do so.  

A statement from V.P.R., M.D., dated in October 2003, notes 
that he has been treating the Veteran since 1995, and that he 
has a history of heart surgery in 1994 and 1999, as well as 
hypertension, hyperlipidemia, and diabetes.  See also Dr. 
V.P.R.'s associated treatment summary, showing treatment 
between 1994 and 2004.  

A VA heart examination report, dated in September 2007, shows 
that the physician indicated that he had reviewed the 
Veteran's C-file.  The physician stated that the Veteran's 
diabetes began no earlier than 1997, and that "clearly, the 
veteran had advanced coronary artery disease requiring 
angioplasty and stent placement prior to the development of 
his diabetes."  It was further noted that the Veteran had a 
family history of heavy tobacco use, hypertension, and 
hyperlipidemia at the time of his heart treatment.  In 
addition, he noted that the Veteran's hypertension had been 
diagnosed in 1990, and therefore clearly predated his 
diabetes by five or six years, and that it is not secondary 
to his diabetes.  The diagnoses noted hypertension "that 
clearly is not attributable to the diabetes," and coronary 
artery disease "secondary to his strongly positive family 
history, heavy tobacco use, hypertension, and 
hyperlipidemia," with a less than 50 percent probability 
that it was caused or aggravated by diabetes.  An addendum to 
this report, dated in October 2007, essentially states that 
adenosine Myoview and other laboratory results had been 
obtained, and that the opinions in the September 2007 
examination report were unchanged, providing more evidence 
against this claim.  

VA and non-VA reports indicate that the Veteran sustained a 
stroke in March 2007.  The Board parenthetically notes that 
in a June 2008 rating decision, the RO denied the Veteran's 
claim for service connection for his stroke.  

A statement from J.E.O., M.D., dated in March 2007, shows 
that the physician provided an opinion as to the etiology of 
the Veteran's stroke, and notes that his heart condition 
"arose secondary" to his diabetes, smoking, elevated 
cholesterol, triglycerides, and family history.  

A VA neurological examination report, dated in October 2007, 
notes that the Veteran has a "right visual field cut" that 
was due to a March 2007 stroke.  

With regard to the claim for retinopathy, the Board finds 
that the preponderance of the evidence shows that the Veteran 
does not have this condition, and that the claim must be 
denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(under 38 U.S.C.A. § 1110, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation).  The Veteran's 
service treatment records do not show any relevant treatment, 
and his June 1973 separation examination report showed that 
his distant vision was 20/20, bilaterally.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  In addition, the December 2003 VA eye examination 
report shows that the Veteran asserted that an examination 
the year before had showed mild retinopathy, however, the 
private treatment reports do not show such a diagnosis.  
Furthermore, the VA examiner specifically stated that the 
Veteran does not have diabetic retinopathy, or macular edema.  

In summary, there is no competent evidence to show that the 
Veteran has retinopathy.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied an any basis, to include as due 
to exposure to Agent Orange, or under 38 C.F.R. § 3.310 and 
Allen v. Brown, 7 Vet. App. 439 (1995).   

With regard to the claims for heart disease, and 
hypertension, the Veteran's service treatment records do not 
show any treatment for either of these conditions.  The 
Veteran's separation examination report, dated in June 1973, 
does not note any relevant findings.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. 
§ 3.303(a).  As for the post-service medical evidence, the 
earliest medical evidence of either of the claimed conditions 
is dated in 1994.  This is over 20 years after separation 
from service, and this period without treatment weighs 
against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In addition, there is no competent evidence of a 
nexus between either of the claimed conditions and the 
Veteran's service.  See 38 C.F.R. § 3.303(d).  Finally, there 
is no medical evidence to show that a presumptive condition 
was manifest to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Although the Veteran is shown to have served in Vietnam, and 
is therefore presumed to have been exposed to Agent Orange, 
there is no competent evidence to show that either of the 
claimed conditions were caused by such exposure, Combee, and 
the applicable law does not include heart disease, or 
hypertension, as a condition for which presumptive service 
connection may be granted on this basis.  See 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The 
very long time between service in Vietnam and the current 
problems at issue clearly indicates no connection, beyond the 
fact that such disorders have not been found to be connected 
with exposure to herbicides.  

In summary, the evidence does not show that the Veteran has 
either of the claimed conditions that is related to his 
service, and the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  Id.  

The Veteran's primary argument is that he has heart disease, 
and hypertension, that were caused or aggravated by his 
service-connected diabetes mellitus.  With regard to 
hypertension, there is no competent evidence to show that 
hypertension was caused or aggravated by the Veteran's 
diabetes.  The only competent opinion is found in the 
September 2007 VA examination report, and this opinion weighs 
against the claim.  Accordingly, the Board finds that the 
preponderance of the evidence is against the secondary 
service connection claim, and that the claim must be denied. 

With regard to heart disease, the September 2007 VA 
examination report (and the associated addendum) show that 
the examiner stated while there are notations in the record 
of diabetes in 1994, a review of the medical record, to 
include a review of the Veteran's medications that he was 
taking at the time of his February 1995 admission for heart 
treatment, showed that he did not have diabetes at that time.  
He concluded that the Veteran's heart disease existed prior 
to his diabetes, and that it was not caused or aggravated or 
by his diabetes.  This opinion was based on a review of the 
Veteran's C-file, and it is considered highly probative 
evidence against the claim.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (factors for assessing the probative 
value of a medical opinion include the thoroughness and 
detail of the opinion.).  

In reaching this decision, the Board has considered the March 
2007 statement from DR. J.E.O.  However, this statement is 
not shown to have been based on a review of the Veteran's C-
file, or any other detailed and reliable history, and when 
read in context, its purpose appears to have been to offer an 
opinion on the etiology of the Veteran's stroke.  The 
notation, that his heart disease "arose secondary" to his 
diabetes, also names four other causes for his heart disease.  
It is not otherwise explained, nor did the physician cite to 
clinical findings in support of this notation.  It is 
therefore afforded little probative value, and it is 
insufficiently probative to warrant a grant of the claim.  
Prejean; see also Lee v. Brown, 10 Vet. App. 336 (1997) (an 
etiological opinion should be viewed in its full context, and 
not characterized solely by the medical professional's choice 
of words).  

The Board has also considered a number of notations to the 
effect that the Veteran had diabetes as of 1994.  However, 
none of these notations are accompanied by any details 
indicating the severity of the symptoms, or use of medication 
for control of such symptoms.  Furthermore, the September 
2007 VA examiner found them insufficient to show the presence 
of diabetes, noting, in part, that the earliest evidence 
indicating symptomatic diabetes was dated no earlier than 
1997.  The VA examiner's conclusion is consistent with a May 
2002 report from Dr. C.A.D., which indicates an onset of 
diabetes in 1999, the December 2003 VA examination report, 
which notes a three-to-four year history of use of insulin, 
and a June 2006 VA examination report, which notes a history 
of insulin use since 1996, as well as the fact that neither 
TCH or SVMC reports for the Veteran's 1995 heart operation 
note a history of diabetes.  

Accordingly, the Board finds that service connection for 
heart disease, and hypertension, under 38 C.F.R. § 3.310 
and/or Allen is not warranted.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for heart disease, 
hypertension, or retinopathy.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions heart 
disease, hypertension, and retinopathy, were caused by 
service, which ended in 1973 (about 35 years ago), or were 
caused or aggravated by a service-connected disability.  In 
this case, while the  Veteran is generally considered 
competent to report that he perceived cardiac, hypertensive, 
or vision symptoms during service (in fact, he does not 
appear to be explicitly asserting inservice incurrence), when 
his service treatment reports are considered together with 
his post-service medical records (which indicate that he does 
not have retinopathy, and that the earliest medical evidence 
of heart disease or hypertension is dated in 1994, which does 
not contain competent credible evidence of a nexus between 
hypertension and the Veteran's service, or a service-
connected disability, and which indicates that his heart 
disease was not caused or aggravated by service, or by a 
service-connected disability), the Board finds that the 
medical evidence outweighs the Veteran's contentions that the 
claimed conditions are related to his service, or a service-
connected disability.   

The Veteran asserts that he is entitled to initial 
compensable evaluations for his service-connected peripheral 
neuropathy, left upper extremity, with nephropathy, and 
peripheral neuropathy, right upper extremity, with 
nephropathy.  

In March 2004, the RO granted service connection for 
peripheral neuropathy, left upper extremity, with 
nephropathy, and peripheral neuropathy, right upper 
extremity, with nephropathy, with each disability combined 
with the Veteran's rating for diabetes mellitus, as well as 
bilateral lower extremity peripheral neuropathy, and assigned 
a 20 percent rating.  The RO assigned an effective date for 
service connection of October 28, 2002.  In March 2005, the 
Veteran filed a timely notice of disagreement (NOD), in which 
he essentially argued that his peripheral neuropathy should 
be rated separately.  The RO construed his NOD to encompass 
the issues of entitlement to initial compensable evaluations 
for his bilateral upper extremity peripheral neuropathy.  An 
August 2006 rating decision shows that the RO has assigned 
each upper extremity peripheral neuropathy a separate 
noncompensable rating.  

The Veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).  

The Veteran's peripheral neuropathy of the upper right 
extremity, and upper left extremity, are each separately 
rated as noncompensable under 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8515.  

The criteria for evaluating the severity or impairment of the 
median nerve is set forth under Diagnostic Codes 8515, 8615, 
and 8715.  Under DC 8515, a 10 percent rating requires mild 
incomplete paralysis of the median nerve in the major or 
minor extremity.  

Diagnostic Codes 8615 and 8715 address the criteria for 
evaluating neuritis and neuralgia of the median nerve, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  38 
C.F.R. § 4.124a, DC's 8515, 8615, 8715 (2008).  

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2008).  

Neuritis of the peripheral nerves, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
rating equal to severe, incomplete, paralysis.  The maximum 
rating that may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia of a peripheral nerve characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  The term 
incomplete paralysis, with peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2008).

A VA examination report, dated in December 2003, shows that 
the Veteran reported that he worked as a machinist, and that 
his diabetes, and neuropathy, did not cause him any relevant 
problems.  There were no other relevant complaints, findings, 
or diagnoses.  

An April 2002 report, and an undated report from Dr. M.J.B. 
(which notes that the Veteran was 53 years old, and is 
therefore dated in approximately 2003), note that 
neurological and muscular examinations were grossly normal.  

A VA examination report, dated in June 2006, shows the 
following: the Veteran denied any hand numbness, tingling, or 
constant hand symptoms; he reported a history of constant 
hand tingling between January and March of 2006, but that 
this had resolved, and that he currently has no particular 
hand symptoms; his right third digit sometimes gets stuck 
when he bends it; he is right-handed and works as a machinist 
and does not have any problems with functional capacity of 
his hands; he denied weakness, numbness, chronic pain, 
tingling, or burning sensation; he has no history of carpal 
tunnel syndrome; he does not take any medication for his 
neuropathy symptoms.  

On examination, he had normal radial pulses.  The hands were 
worn from his occupation as a machinist.  He had no 
significant sores or lesions.  He had thickened finger pads 
and calluses.  Monofilament testing and sensation to light 
touch were within normal limits.  The hands have full 
strength and full range of motion throughout.  The relevant 
diagnosis was "hands without evidence of peripheral 
neuropathy."

A VA neurological examination report, dated in October 2007, 
notes a history of cerebrovascular accident (CVA) with 
subsequent seizures, and right hemiparesis.  The report notes 
a history of tingling fingertips since January of that year.  
Strength in the deltoids, biceps, and triceps were noted to 
be 5/5 on the left, and 4+/5 on the right.  Reflexes were 2+ 
on the left, and 3+ on the right.  Sensation was markedly 
decreased.  The diagnoses were diabetes mellitus, diabetic 
polyneuropathy, left MCA (middle cerebral aneurysm), ischemic 
stroke, and post-stroke epilepsy.  The examiner stated that 
the results were consistent with a mild sensory-predominant 
peripheral neuropathy, that there did not seem to be 
significant associated neuropathic pain, weakness, that it 
did not seem that his neuropathy limited his occupational or 
other functioning, and that it was "very slightly more 
advanced" than seen upon VA examination in 2006.  The 
examiner further noted that the Veteran's right upper 
extremity strength was 100 percent, but that his right upper 
extremity strength was 50 percent of baseline, and that while 
his stroke deficits may improve mildly over the next three to 
nine months, and that he would more likely than not be left 
with significant right hemiparesis.  

With regard to both the left and the right upper extremities, 
the evidence dated prior to the June 2006 VA examination 
report does not contain any findings to show a symptomatic 
median nerve that are sufficient to show mild incomplete 
paralysis.  In addition, the June 2006 VA examination report 
shows that the Veteran reported that he currently had no 
particular hand symptoms other than that his right third 
digit sometimes gets stuck when he bends it.  On examination, 
the hands had full strength and full range of motion 
throughout.  The relevant diagnosis was "hands without 
evidence of peripheral neuropathy."  

However, the Veteran had a CVA in March 2007.  The October 
2007 VA examination report notes normal strength in the left 
upper extremity, and that right upper extremity strength was 
50 percent of baseline due to his stroke.  When read in 
context, the October 2007 VA examination report shows that 
the Veteran's upper extremity neurological symptomatology is 
almost entirely due to his stroke.  See Mittleider v. West, 
11 Vet. App. 181 (1998).  Nevertheless, the examiner stated 
that the results were consistent with a "mild" sensory-
predominant peripheral neuropathy, and that the Veteran's 
peripheral neuropathy seemed "very slightly more advanced" 
when compared to 2006.  This appears to indicate at least 
some symptomatology due to his peripheral neuropathy.  

In addition, although his peripheral neuropathy symptoms 
appear to be wholly sensory, the rating schedule provides for 
a compensable rating in such cases.  See 38 C.F.R. § 4.124a.  
Under the circumstances, and affording the Veteran the 
benefit of all doubt, the Board finds that the evidence is at 
least in equipoise, and that the criteria for 10 percent 
evaluations have been met for each upper extremity.    

A rating in excess of 10 percent is not warranted.  Under DC 
8515, a 20 percent rating is warranted for moderate 
incomplete paralysis of the median nerve in the minor 
extremity, and a 30 percent rating is warranted for moderate 
incomplete paralysis of the median nerve in the major 
extremity.  In this case, the findings are insufficient to 
show moderate incomplete paralysis of the median nerve in 
either upper extremity.  There are no findings dated prior to 
the June 2006 VA examination report sufficient to show the 
required impairment.  The diagnosis in the June 2006 VA 
examination report was "hands without evidence of peripheral 
neuropathy."  The October 2007 VA examination report shows 
that the examiner stated that the results were consistent 
with a "mild" sensory-predominant peripheral neuropathy, 
and therefore indicates that the Veteran's upper extremity 
neurological symptomatology is almost entirely due to his 
stroke.  Accordingly, a rating in excess of 10 percent is not 
warranted under DCs 8516, 8616, or 8716.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in June 2006.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In this 
regard, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that where (as for two of the claims on appeal in 
this case) service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice was intended to serve has been fulfilled.  Id. at 
491.  

The timing of the VCAA notice of 38 C.F.R. 3.159 did not 
comply with the requirement that the notice must precede the 
adjudication.  However, after the June 2006 letter was sent, 
the case was readjudicated and in January 2009, a 
Supplemental Statement of the Case was provided to the 
appellant.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006) (holding that VA cured any failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The Veteran 
has also had the opportunity to submit additional argument 
and evidence, which he has done.  For these reasons, the 
timing of the VCAA notice was not prejudicial.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The Veteran has been afforded 
examinations, and for the service connection claims, where 
the claimed conditions are shown to exist, etiological 
opinions have been obtained.  See 38 C.F.R. § 3.159(d).  The 
RO has obtained the Veteran's VA and non-VA medical records.  
In June 2007, the Veteran indicated that he had no additional 
evidence to submit, and that he desired that his claims be 
adjudicated as soon as possible.  

To the extent that the claims for increased initial ratings 
have been granted, any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, VA's duty to 
notify the appellant has been satisfied, and no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board has also considered the recent decision of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  However, Vazquez-
Flores pertains to the requirements of 38 U.S.C.A. § 5103(a) 
for increased evaluation claims other than those based on 
initial evaluations.  Here, in May 2008, the Veteran was sent 
a notice intended to comply with this case.  However, and in 
any event, these claims involve initial evaluations, and as 
previously noted, the Court in Dingess held that in such 
cases section 5103(a) notice is not required, because the 
purpose that the notice was intended to serve has been 
fulfilled.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   


ORDER

Service connection for heart disease, hypertension, and 
retinopathy, is denied.

An initial 10 percent rating, and no more, for service-
connected peripheral neuropathy of the upper right extremity, 
with nephropathy, is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

An initial 10 percent rating, and no more, for service-
connected peripheral neuropathy of the upper left extremity, 
with nephropathy, is granted, subject to the laws and 
regulations governing the award of monetary benefits.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


